DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites “the second soft sub-patterns,” there is insufficient antecedent basis for this limitation in the claim. It is suggested to recite “the plurality of second soft sub-patterns.
	Claim 11 recites “a buffer member facing the display panel with the protective film therebetween” and “a support member facing the protective film with the buffer member therebetween” it is unclear where the protective film or buffer member are in relation to the other layers. E.g., it is unclear if the protective film therebetween is reciting a structure in which it is between the buffer member and display panel or between the buffer member and another layer.
	For sake of further examination, claim 11 will be examined as comprising in this order: a protective film, buffer member, and support member.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, and 9 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US 2015/0043174).
	Regarding claims 1 and 9, Han discloses foldable display apparatus comprising a display panel (100), touch panel (200; instant window) facing the display panel, and a window panel (300; instant window protective layer) facing the display panel with the window therebetween (Fig. 1). The display panel including a folding area at which the display panel is foldable and a plana area adjacent to the folding area (0053).
	The window panel comprising in order from the touch panel, a base substrate (310; instant shape-restoration layer), a soft layer (380; instant plastic film) formed of a soft material such as polymer resin (0017 and 0076), and cover film (390; instant hard coating layer) (Fig. 7, 0076-0077). Each of the soft layer and cover film facing the folding area and the planar area of the display panel (0053-0056, and 0075).
	The base substrate comprising a soft material which corresponds to a folding area and having a rigidity (0058 and 0060). The rigidity of the soft pattern less than the rigidity of the cover film (0060, and 0077-0078).
	Regarding claim 2, within the base substrate, the soft material extends from the folding area to correspond to the planar area (Fig. 2-5).
	Regarding claim 3, the base substrate further includes a hard pattern (360) corresponding to the planar area (320/330) having a rigidity (Fig. 5, 0059). Within the base substrate, the rigidity of the soft material corresponding to the folding area is less than the rigidity of the hard pattern corresponding to the planar area (0058-0060).
	Regarding claim 4, the base substrate further including the soft material in plural and arranged along the folding area and a plurality of first hard sub-patterns, having a rigidity, and arranged along the folding area and alternating with the first soft sub-patterns, where the rigidity of the soft pattern provided in plural is less than the rigidity of the plurality of first hard sub-patterns (0058-0060).
	Regarding claims 5 and 6, the base substrate including a hard pattern provided in plural, having a rigidity, including second hard sub-patterns, and corresponding to the planar area. The soft material, having a rigidity, including a plurality of second soft sub-patterns arranged along the planar area and alternating with the second hard sub-patterns. The rigidity of the soft materials less than the rigidity of the hard pattern corresponding to the planar area or provided in plural. Please note, due to the bending of the layer, there exists a planar area which comprises both the soft and hard material (Fig. 5).
	Regarding claim 7, the soft material may be a polymer resin (0017).
	Regarding claims 12 and 20, Han discloses foldable display apparatus comprising a display panel (100), touch panel (200; instant window) facing the display panel, and a window panel (300; instant window protective layer) facing the display panel with the window therebetween (Fig. 1). The display panel including a folding area at which the display panel is foldable and a plana area adjacent to the folding area (0053).
	The window panel comprising in order from the touch panel, a soft layer (380a; instant plastic film) formed of a soft material such as polymer resin (0017 and 0076), a base substrate (310b; instant shape-restoration layer), and cover film (390; instant hard coating layer) (Fig. 7-8, 0076-0077). Each of the soft layer and cover film facing the folding area and the planar area of the display panel (0053-0056, and 0075).
	The base substrate comprising a soft material which corresponds to a folding area and having a rigidity (0058 and 0060). The rigidity of the soft pattern less than the rigidity of the cover film (0060, and 0077-0078).
	Regarding claim 13, within the base substrate, the soft material extends from the folding area to correspond to the planar area (Fig. 2-5).
	Regarding claim 14, the base substrate further includes a hard pattern (360) corresponding to the planar area (320/330) having a rigidity (Fig. 5, 0059). Within the base substrate, the rigidity of the soft material corresponding to the folding area is less than the rigidity of the hard pattern corresponding to the planar area (0058-0060).
	Regarding claim 15, the base substrate further including the soft material in plural and arranged along the folding area and a plurality of first hard sub-patterns, having a rigidity, and arranged along the folding area and alternating with the first soft sub-patterns, where the rigidity of the soft pattern provided in plural is less than the rigidity of the plurality of first hard sub-patterns (0058-0060).
	Regarding claims 16 and 17, the base substrate including a hard pattern provided in plural, having a rigidity, including second hard sub-patterns, and corresponding to the planar area. The soft material, having a rigidity, including a plurality of second soft sub-patterns arranged along the planar area and alternating with the second hard sub-patterns. The rigidity of the soft materials less than the rigidity of the hard pattern corresponding to the planar area or provided in plural. Please note, due to the bending of the layer, there exists a planar area which comprises both the soft and hard material (Fig. 5).
	Regarding claim 18, the soft material may be a polymer resin (0017).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 1 above and further in view of Nishimoto et al. (US 2010/0226005).
	Regarding claims 8 and 19, Han discloses the limitations of claim 1 as discussed above. Han does not disclose the cover film including a silicone resin and a metal oxide.
	Nishimoto, in the analogous field of display devices, discloses an antireflection film laminate comprising a hard coat layer including a silicone-based resin and metal oxide fine particles (0038).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the cover film of Han to include silicone resin and a metal oxide, as taught by Nishimoto, to provide improved scratch resistance to any subsequent functional coating layers (0038).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 1 above and further in view of Wakita et al. (US 2016/0222165).
	Regarding claim 10, Han discloses the limitations of claim 1 as discussed above. Han does not disclose the touch panel comprising a colorless polyimide.
	Wakita, in the analogous field of display devices (0002), discloses a polyimide resin film composition suitable for used as different display/optical components including a touch screen (0002). The polyimide film being colorless (0133).
	 A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the touch screen of Han to include the colorless polyimide of Wakita, as the film has high transparency, low birefringence, low CTW, high heat and chemical resistance and flexibility (0136).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 1 above and further in view of Paek et al. (US 2008/0002118)
	Regarding claim 11, Han discloses the limitations of claim 1 as discussed above. Han does not disclose the display device further comprising a protective film facing the display panel, a buffer member facing the display panel.
	Paek, in the analogous field of flexible displays (0003), discloses a flexible display substrate comprising a base substrate (20; instant support member), adhesive part (30; instant buffer member), and protective layer (50) (0032-0033).
	A person of ordinary skill before the effective filing date of the claimed invention would have found it obvious for the device of Han to include the flexible display substrate of Paek, to achieve a substrate module capable of preventing separation between the support and flexible support (0012).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781